4/7/2015                                                                      TDCJ Offender Details

                                                                                                      TDCJ Home
                                                                                                                  ^So9i,0 / New Offender Search
 -#1 Texas Department of Criminal Justice




   Offender Information Details
     Return to Search list




   SID Number:                                                            04397078

   TDCJ Number:                                                           01913291

   Name:                                                                  TRUJILLO.FRANCISCO

   Race:                                                                  H

   Gender:                                                                M

   DOB:                                                                   1973-01-10

   Maximum Sentence Date:                                                 2023-09-18

   Current Facility:                                                      CHASE FIELD W6

   Projected Release Date:                                                2017-11-06

   Parole Eligibility Date:                                               2014-11-15

   Offender Visitation Eligible:                                          YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                             Offender is not scheduled for release at this time.

   Scheduled Release Type:                                             Will be determined when release date is scheduled.

   Scheduled Release Location:                                         Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
       Offense
        _, ,
                                 n««„c«
                                 Offense
                                                           Sentence
                                                             „ ,
                                                                      nni,nU, n^nMn
                                                                      County Case No.
                                                                                                           Sentence  (YY-MM-
                                                                                                                 .-.-A
        Date                                                 Date   .       J                                    DD)
                             POSS W/INT DEL
       1998-01-30                                           1999-07-29           BEXAR       98CR2151             8-00-00
                                 C/SUB

       2003-08-13           POSS C/S W/l DEL                2004-01-14           BEXAR     2003CR8454             8-00-00

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=04397078                                                               1/2
4/7/2015                                                                      TDCJ Offender Details


       2003-08-13                    DWI                    2004-01-14           BEXAR     2003CR7641   8-00-00

                               FELON POSS
       2008-05-06                                           2009-02-02           BEXAR    2008CR7848B   8-00-00
                                 FIREARM

   | 2013-08-10                      DWI                    2014-02-12           BEXAR    2013CR10443   10-00-00




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                  TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=04397078                                2/2